Order filed, March 8, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00128-CV
                                 ____________

JOHN O'HERN, TINA DOOLEY, ANTIONETTE D. GREEN, AND LESLIE
                    PERRYMAN, Appellant

                                         V.

                       KHALED MUGHRABI, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-77498


                                     ORDER

      The reporter’s record in this case was due February 23, 2018 . See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cynthia Martinez, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM